Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion

 1.	The prior art Kim et al (US10074579B1) teaches, a stacked semiconductor device, comprising: a plurality of semiconductor chips that are stacked in a vertical direction (Fig 1, Col. 3, Ln. 19-20), wherein each of the semiconductor chips includes: a plurality of first through-electrodes (Fig 2, Col. 3, Ln. 58-60); a plurality of second through-electrodes (Fig 2, Col. 3, Ln. 60-61); and a failure detection circuit (Fig 3, Col. 6, Ln. 9) suitable for generating a failure signal (Fig 3, Col. 6, Ln. 13-16) indicating a shortage between the first through-electrodes and the second through-electrodes (Fig. 2, Col. 4, Ln. 17-20), which are positioned horizontally adjacent to each other in each of the semiconductor chips, based on a plurality of first detection signals received through the first through-electrodes (Fig. 3, Col. 6, Ln. 19-20; Fig 3, Col. 4, Ln. 65-67) and a plurality of second detection signals received through the second through-electrodes. (Fig. 3, Col. 6; Ln. 19-20; Fig 3, Col. 4, Ln. 65-67)
	Analogous prior art WU et al (US20110080185A1) teaches, a first voltage driving circuit suitable for charging or discharging the first through-electrodes based on a first driving control signal (Fig. 10, Para. [0047]), while floating the second through-electrodes (Fig. 14, Para. [0052]); a second voltage driving circuit suitable for charging or discharging the second through-electrodes based on a second driving control signal (Fig. 10, Para. [0047]), while floating the first through-electrodes. (Fig. 14, Para. [0052])
2.	Analogous prior art Choi et al (US2012/0104388A1) teaches, a plurality of second through-electrodes positioned adjacent to the first through electrodes (Figs. 2, 9, Para. [0091]) first through-electrodes and the second through-electrodes, which are positioned horizontally adjacent to each other in each of the semiconductor chips. (Figs. 2, 9, Para. [0091])
3.	The prior art Kim et al, WU et al, and Choi et al fail to teach alone or in combination with the rest of the limitations in the claim: “wherein at least one of the first through-electrodes to be charged or to be discharged comprises a target through-electrode to be tested and wherein a neighboring set of the second through- electrodes are positioned horizontally adjacent to and disposed around the target through- electrode; — at least including a short between the target through-electrode and any of the neighboring set of the second through-App. No.: 16/432,284electrodes positioned horizontally adjacent to and disposed around the target through-electrode with the neighboring set of the second through-electrodes floating during testing for the failure signal.”

Allowable Subject Matter
4.	Claims 1 and 13 are allowed.
5. 	The following is an examiner's statement for reasons for allowance:
	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein at least one of the first through-electrodes to be charged or to be discharged comprises a target through-electrode to be tested and wherein a neighboring set of the second through- electrodes are positioned horizontally adjacent to and disposed around the target through- electrode; — at least including a short between the target through-electrode and any of the neighboring set of the second through-App. No.: 16/432,284electrodes positioned horizontally adjacent to and disposed around the target through-electrode with the neighboring set of the second through-electrodes floating during testing for the failure signal.”
6.	Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein at least one of the first through- electrodes to be charged or to be discharged comprises a target through-electrode to be tested and wherein a neighboring set of the second through-electrodes are positioned horizontally adjacent to and disposed around the target through-electrode; — at least including a short between the target through-electrode and any of the neighboring set of the second through- electrodes positioned horizontally adjacent to and disposed around the target through-electrode with the neighboring set of the second through-electrodes floating during testing for the failure signal.”
7.	Claims 2, 3, and 12 are allowable due to their dependencies on claim 1. Claims 4 and 5 are allowable due to their dependencies on claim 3. Claims 6 and 7 are allowable due to their dependencies on claim 5, Claims 8 and 11 are allowable due to their dependencies on claim 7. Claims 9 and 10 are allowable due to their dependencies on claim 8. Claims 14 and 15 are allowable due to their dependencies on claim 13. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868